Exhibit 99.1 Viveve Reports Third Quarter 2014 Financial Results SUNNYVALE, California —November 14, 2014 – Viveve Medical, Inc. (“Viveve”) (OTC PINK: VIVMF), the parent company to Viveve, Inc., a company focused on women’s health, today reported financial results for the period ended September 30, 2014. These results are the first financial results reported for Viveve following the merger of Viveve, Inc. with PLC Systems, Inc. “With the completion of our recent financing transactions we believe we are now in a position to successfully execute our strategic plans.” said Patricia Scheller, Viveve’s Chief Executive Officer. “Our focus has been and will continue to be driving commercialization through the attainment of necessary regulatory clearances, generating differentiating clinical data and increasing awareness about a condition that affects millions of women worldwide. We believe our treatment provides the first real hope in the effort to effectively address vaginal introital laxity." Recent Business Highlights ● Became publicly traded under the symbol VIVMF following the completion of the merger of Viveve, Inc. and PLC Systems, Inc. ● Successfully raised $6 million in equity capital, including the conversion of $1.5 million in outstanding debt, to support additional clinical and global commercialization efforts ● Secured a $5 million term loan (of which Viveve, Inc. has drawn $2.5 million) to fund working capital, as we begin to more aggressively pursue sales of the Viveve System ● Preparing for the imminent launch of the VIVEVE I clinical trial in Europe and Canada Financial Results Research and development expenses for the three months ended September 30, 2014 totaled $572,134, compared to research and development expense of $177,203 for the three months ended September 30, 2013, an increase of $394,931, or approximately 223%. Spending on research and development increased in the third quarter of 2014 as we prepared for our OUS Clinical Trial and incurred costs associated with the trial’s implementation. Research and development further increased due to additional engineering work related to certain product improvement efforts. Selling, general and administrative expenses for the three months ended September 30, 2014 totaled $1,790,014, compared to $532,369 for the three months ended September 30, 2013, an increase of $1,257,645, or approximately 236%. The increase in general and administrative expenses was primarily attributable to additional professional services related expenses associated with our recent merger and to a lesser degree greater spending to build inventory and brand and market awareness. Net loss for the three months ended September 30, 2014 was $2,504,159 or a loss of $0.52 per share, compared with a net loss of $871,893, or a loss of $0.23 per share, for the three months ended September 30, 2013. Cash and cash equivalents were $1,976,980 as of September 30, 2014, an increase of $1,546,873 from $430,107 as of December 31, 2013. About Viveve Viveve, Inc., the operating subsidiary of Viveve Medical, Inc., is a women’s health company passionately committed to advancing new solutions to improve women’s overall well-being and quality of life. The company’s lead product, the Viveve® System, is a non-surgical, non-ablative medical device that remodels collagen and restores tissue. The Viveve System treats the condition of vaginal laxity, which is the result of the over-stretching of tissue during childbirth that can result in a decrease in physical sensation and sexual satisfaction. Physician surveys indicate that vaginal laxity is the number one post-delivery physical change for women, being more prevalent than weight gain, urinary incontinence or stretch marks. The Viveve Treatment uses patented, reverse-thermal gradient radiofrequency technology to tighten the tissues of the vaginal introitus (opening) and requires only a 30-minute out-patient treatment in a physician’s office. The Viveve System has received regulatory approval in Europe, Canada and Hong Kong and is available through physician import license in Japan. It is currently not available for sale in the U.S. For more information, please visit Viveve’s website at www.viveve.com . Safe Harbor Statement All statements in this press release that are not based on historical fact are “forward-looking statements”. While management has based any forward-looking statements included in this press release on its current expectations, the information on which such expectations were based may change. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of risks, uncertainties and other factors, many of which are outside of our control, which could cause actual results to materially differ from such statements. Such risks, uncertainties, and other factors include, but are not limited to, the fluctuation of global economic conditions, the performance of management and our employees, our ability to obtain financing, competition, general economic conditions and other factors that are to be detailed in our periodic and current reports available for review at www.sec.gov. Furthermore, we operate in a highly competitive and rapidly changing environment where new and unanticipated risks may arise. Accordingly, investors should not place any reliance on forward-looking statements as a prediction of actual results. We disclaim any intention to, and undertake no obligation to, update or revise forward-looking statements to reflect events or circumstances that subsequently occur or of which we hereafter become aware. Viveve is a registered trademark of Viveve , Inc. Contact: Investor Relations Booke and Company Inc. 600 Third Avenue New York, NY 10016 212-490-9095 admin@bookeandco.com VIVEVE MEDICAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2014 December 31, 2013 A SSETS Current assets: Cash and cash equivalents $ 1,976,980 $ 430,107 Accounts receivable 3,750 - Inventory 136,902 228,163 Prepaids and other current assets 188,006 308,183 Total current assets 2,305,638 966,453 Property and equipment, net 191,663 127,524 Other assets 652,045 43,783 Total assets $ 3,149,346 $ 1,137,760 L IABILITIES AND S TOCKHOLDERS' EQUITY ( D EFICIT) Current liabilities: Accounts payable $ 566,059 $ 967,315 Accrued liabilities 387,538 516,152 Note payable 1,471,799 1,463,244 Related party convertible bridge notes - 4,875,000 Total current liabilities 2,425,396 7,821,711 Preferred stock warrant liabilities - 623,672 Total liabilities 2,425,396 8,445,383 Stockholders’ equity (deficit): Series A convertible preferred stock - 23,863 Series B convertible preferred stock - 171,199 Preferred stock, no par value - - Common stock, $0.001 par value - 6,556 Common stock and paid-in capital, no par value 35,066,274 - Additional paid-in capital - 22,395,684 Accumulated deficit ) ) Total stockholders’ equity (deficit) 723,950 ) Total liabilities and stockholders’ equity (deficit) $ 3,149,346 $ 1,137,760 VIVEVE MEDICAL,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ 17,180 $ 4,610 $ 64,475 $ 147,660 Cost of revenue 14,724 1,493 40,075 110,528 Gross profit 2,456 3,117 24,400 37,132 Operating expenses: Research and development 572,134 177,203 940,954 628,545 Selling, general and administrative 1,790,014 532,369 3,085,580 2,517,791 Total operating expenses 2,362,148 709,572 4,026,534 3,146,336 Loss from operations ) Interest income 2 2 5 5 Interest expense ) Other income (expense), net 7,827 ) 51,312 11,230 Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per common share Basic and diluted 4,829,300 3,743,282 4,109,266 3,743,282
